Appeal from an order of the Family Court, Onondaga County (David J. Roman, J.H.O.), entered August 28, 2012 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition seeking permission to relocate the subject child.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on October 11 and 28, 2013 and by the Attorney for the Child on October 23, 2013,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Smith, J.P, Fahey, Carni, Valentino and Whalen, JJ.